FILED
                             NOT FOR PUBLICATION                            JUN 01 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FERNANDO MARTIN IZQUIERDO-                       No. 07-72730
HERRERA, a.k.a. Fernando Izquierdo,
                                                 Agency No. A098-246-360
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Fernando Martin Izquierdo-Herrera, native and citizen of Peru, petitions for

review of a Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum and

withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for substantial evidence, Ochoa v. Gonzales, 406 F.3d 1166, 1169 (9th Cir. 2005),

and deny the petition for review.

       Izquierdo-Herrera does not raise any arguments in his opening brief

regarding the BIA’s dispositive determination that his asylum claim was

time-barred. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996)

(issues not supported by argument are deemed waived). Accordingly, his asylum

claim fails.

       Substantial evidence supports the BIA’s finding that Izquierdo-Herrera’s

altercations with drug dealers and the anonymous threats he received did not

establish persecution on account of a protected ground. See Ochoa, 406 F.3d at

1171-72 (business owner in Columbia who rejected narco-trafficker demands did

not establish persecution on account of imputed political opinion or membership in

a particular social group); see also Parussimova v. Mukasey, 555 F.3d 734, 740

(9th Cir. 2009) (“[t]he Real ID Act requires that a protected ground represent ‘one

central reason’ for an asylum applicant’s persecution”). Accordingly, we deny the

petition as to Izquierdo-Herrera’s withholding of removal claim.

       PETITION FOR REVIEW DENIED.




                                          2                                    07-72730